

Exhibit 10.4


SEVERANCE BENEFIT AGREEMENT




THIS SEVERANCE BENEFIT AGREEMENT (this “Agreement”) is made and entered into
effective as of ___________(the “Effective Date”), by and between Exterran
Corporation, a Delaware corporation (the “Company”) and ____________(the
“Executive”).
W I T N E S S E T H:
WHEREAS, the Executive is employed as ____________________
WHEREAS, the Company and the Executive mutually desire to arrange for the
Executive’s separation from employment with the Company and its affiliates in
certain circumstances; and
WHEREAS, (i) concurrently with the execution of this Agreement, the Company and
Executive have entered into a Change of Control Agreement (the “Change of
Control Agreement”), and (ii) if there is a Qualifying Termination of Employment
under the Change of Control Agreement that does not constitute a Qualifying
Termination of Employment for purposes of this Agreement, then the Change of
Control Agreement shall apply in lieu of this Agreement.
NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Term. Subject to the provisions for earlier termination hereinafter provided,
this Agreement shall begin on the Effective Date and continue in effect for a
term of one (1) year (the “Initial Term”), and will automatically renew for
successive one (1)-year terms (each, a “Renewal Term”) unless either party gives
at least ninety (90) days’ prior written notice to the other of its intent to
terminate this Agreement (a “Non-Renewal”). The Initial Term and any Renewal
Terms are collectively referred to in this Agreement as the “Term” and, in the
event of Executive’s Qualifying Termination of Employment for Good Reason, the
Term shall include any additional time period necessitated by the Company’s
right to cure as set forth in the definition of Good Reason. This Agreement
shall automatically terminate as of the last day of the applicable Term upon a
Non-Renewal by the Company or the Executive or, if earlier, as of the date of
the Executive’s termination of employment with the Company and all of its
affiliates. Termination of this Agreement shall not alter or impair any rights
of the Executive arising under this Agreement on or prior to such termination.
2.    Qualifying Termination of Employment. If the Executive incurs a Qualifying
Termination of Employment during the Term, the Executive shall be entitled to
the benefits provided in Section 3(b) hereof, subject to the terms and
conditions of this Agreement; provided, that if the Executive’s termination of
employment constitutes a “Qualifying Termination of Employment” for purposes of
the Change of Control Agreement, then the terms and conditions of the Change of
Control Agreement shall control and the Executive’s termination shall not
constitute a Qualifying Termination of Employment for purposes of this
Agreement. If the Executive’s employment terminates during the Term for any
reason other than for a Qualifying Termination of Employment, then the Executive
shall not be entitled to any benefits under Section 3(b) of this Agreement.







--------------------------------------------------------------------------------




For purposes of this Agreement:
(a)    A “Qualifying Termination of Employment” shall mean a termination of the
Executive’s employment with the Company (and all of its affiliates) during the
Term either (i) by the Company other than for Cause or (ii) by the Executive for
a Good Reason. The Executive’s death or Disability (as defined below) during the
Term shall not constitute a Qualifying Termination of Employment.
(b)    “Cause” shall mean the Company’s termination of the Executive’s
employment due to one of the following reasons:
(i)
the commission by the Executive of an act of fraud, embezzlement or willful
breach of a fiduciary duty to the Company or an affiliate (including the
unauthorized disclosure of confidential or proprietary material information of
the Company or an affiliate);

(ii)
a conviction of the Executive for (or a plea of nolo contendere to) a felony or
a crime involving fraud, dishonesty or moral turpitude;

(iii)
willful failure of the Executive to follow the written directions the Board of
Directors of the Company (the “Board”);

(iv)
willful failure of the Executive to render services to the Company or an
affiliate in accordance with the Executive’s employment arrangement, which
failure amounts to a material neglect of the Executive’s duties to the Company
or an affiliate; or

(v)
the Executive’s use of alcohol or illicit drugs in the workplace or otherwise in
a manner that has or may reasonably be expected to have a detrimental effect on
the Executive’s performance, the Executive’s duties to the Company, or the
reputation of the Company or any affiliate thereof.

(c)    “Disability” shall mean Executive becoming entitled to long-term
disability benefits under the Company’s long-term disability plan.
(d)     “Good Reason” shall mean the occurrence of any of the following events
without the Executive’s express written consent:
(i)
a material diminution in the Executive’s duties or responsibilities;

(ii)    a material reduction in the Executive’s then current base salary;
(iii)
a material reduction in the Executive’s then current annual target bonus as a
percentage of base salary;

(iv)
a material reduction in the Executive’s employee benefits (without regard to
bonus compensation, if any) if such reduction results in the Executive receiving
benefits which are, in the aggregate, materially less than the benefits received
by other comparable executives of the Company generally; or



-2-

--------------------------------------------------------------------------------




(v)
willful failure by the Company to pay any compensation to the Executive when
due;

provided, however, that, Good Reason shall not exist with respect to such an
event unless the Executive provides the Company a written notice of termination
that sets forth in reasonable detail the facts and circumstances supporting the
occurrence of such event within ninety (90) days of the date of first occurrence
of such event. If the Executive fails to provide such notice of termination
timely, the Executive shall be deemed to have waived all rights the Executive
may have under this Agreement with respect to such event. The Company shall have
thirty (30) days from the date of receiving such notice of termination to cure
the event. If the Company timely cures the event, such notice of termination
shall be deemed rescinded. If the Company fails to cure the event timely, the
Executive’s employment shall terminate for Good Reason at the end of such thirty
(30)-day cure period.
3.    Severance and Other Entitlements.
(a)    Accrued Obligations. Upon a termination of the Executive’s employment
with the Company during the Term for any reason, the Company shall pay to the
Executive, not later than the sixtieth (60th) day following the Separation Date
(as defined below) (or such earlier date as may be required by applicable law),
the sum of (i) his or her base salary earned but unpaid through the Separation
Date, (ii) his or her earned but unused vacation through the Separation Date and
(iii) any unreimbursed business expenses through the Separation Date. Vested
benefits (if any) under any employee benefit plans shall be governed by the
terms and conditions of the applicable plans. In addition to the foregoing, if
the Executive incurs a Qualifying Termination of Employment during the Term,
Executive shall be entitled to the benefits provided in Section 3(b) hereof. If
Executive’s employment terminates during the Term for any reason other than due
to a Qualifying Termination of Employment, then Executive shall not be entitled
to any benefits under Section 3(b) of this Agreement.
(b)    Qualifying Termination of Employment. Subject to Sections 3(c) and 18
below, if the Executive incurs a Qualifying Termination of Employment during the
Term, then upon the Executive’s “separation from service” with the Company
(within the meaning of Section 409A (as defined below)) (the date of any such
separation from service, the “Separation Date”), the Executive will be entitled
to receive the following payments and benefits:
(i)    Severance Payment. The Company shall pay the Executive a lump-sum amount
equal to the Severance Payment on the sixtieth (60th) day after the Separation
Date. The “Severance Payment” shall be the sum of:
(w) the sum of (A) the Executive’s annual rate of base salary (without regard to
bonus compensation) as in effect immediately prior to the Separation Date, plus
(B) the amount of Executive’s target short-term annual incentive award
opportunity calculated as a percentage of the Executive’s annual base salary for
the year in which the Separation Date occurs (the “Target Short-Term Incentive”)
(not prorated); plus


-3-

--------------------------------------------------------------------------------




(x) the Executive’s Target Short-Term Incentive for the year in which the
Separation Date occurs, prorated to the Separation Date; plus
(y) any earned but unpaid short-term annual incentive award (“Short-Term
Incentive”) (if any) approved for Executive for the Company’s fiscal year ending
prior to the Separation Date (and, if the prior year’s Short-Term Incentive has
not yet been calculated as of the Separation Date, such amount shall be payable
when calculated, but in no event later than March 15th of the year following the
year in which the Separation Date occurs); plus
(z) an amount equal to eighteen (18) months of (A) the Executive’s premium
payments for continuation coverage pursuant to Section 4980B of the Code for the
Executive and the Executive’s eligible dependents following the Separation Date
minus (B) the cost to the Executive of premium payments for healthcare coverage
for the Executive and the Executive’s eligible dependents during the Executive’s
employment with the Company (calculated based on the Executive’s elections as in
effect on the Separation Date).
(ii)    Equity. The Executive’s outstanding equity, equity-based or cash awards
(including, without limitation, any stock options, restricted stock, restricted
stock units and performance shares or units) based in common stock of the
Company that would have otherwise vested during the twelve (12)-month period
beginning immediately following the Separation Date and ending on the first
(1st) anniversary of the Separation Date will vest in full as of the Separation
Date and will be paid or delivered in accordance with the terms of the
applicable award agreements. With respect to the Executive’s performance units
or performance shares, if any, that are outstanding and vested as of the
Separation Date (after taking into consideration any accelerated vesting that
occurs in accordance with this Section 3(b)(ii)), (x) if the achievement of the
performance goals applicable to such performance units or performance shares, as
applicable, has been measured as of the Separation Date, such earned, vested
performance units or performance shares, as applicable, shall be paid to the
Executive on the sixtieth (60th) day after the Separation Date in a single lump
sum cash amount equal to (A) the closing price of a share of the Company’s
common stock on the first day on or following the Separation Date on which the
trading window generally applicable to employees under the Company’s
then-current insider trading policy is open (the “First Trading Day”) (or, if
the First Trading Day does not occur within sixty (60) days after the Separation
Date, the closing price of a share of the Company’s common stock on the
Separation Date) multiplied by (B) the number of such earned, vested performance
units or performance shares, as applicable; and (y) if the achievement of the
performance goals applicable to such performance units or performance shares, as
applicable, has not yet been measured as of the Separation Date, then such
performance goals shall be deemed attained at target level(s) and any such
earned (at target level) and vested performance units or performance shares, as
applicable, shall be paid to the Executive on the sixtieth (60th) day after the
Separation Date in a single lump sum cash amount equal to (A) the closing price
of a share of the Company’s common stock on the First Trading Day (or, if the
First Trading Day does not occur within sixty (60) days after the Separation
Date, the closing price of a


-4-

--------------------------------------------------------------------------------




share of the Company’s common stock on the Separation Date) multiplied by (B)
the number of such earned (at target level) and vested performance units or
performance shares, as applicable. Notwithstanding the terms of any Company (or
affiliate) plan or agreement between the Company (or an affiliate thereof) and
the Executive to the contrary, the accelerated vesting of all equity awards held
by the Executive as of the Separation Date shall be governed by this Section
3(b)(ii).
(c)    Release. Notwithstanding anything in this Agreement to the contrary, the
Executive’s entitlement to the payment and benefits described in Section 3(b)
hereof, are subject to, and contingent upon the Executive’s execution of the
Waiver and Release attached hereto as Exhibit A (the “Release”) within
twenty-one (21) days (or forty-five (45) days to the extent required by
applicable law) following the Separation Date and non-revocation of the Release
within seven (7) days thereafter. If the aggregate period during which the
Executive is entitled to consider and/or revoke the Release spans two (2)
calendar years, the payments under Section 3(b)(i) shall be made during the
second (2nd) such calendar year (or any later date specified under an applicable
provision of the Agreement), even if the Release is executed by the Executive
and becomes irrevocable during the first such calendar year.
(d)    Acknowledgement. The parties acknowledge and agree that the Severance
Payment is not eligible compensation for purposes of the Company’s (or any of
its affiliate’s) 401(k) plan (and thus is not eligible for a matching
contribution thereunder).
Notwithstanding anything herein to the contrary, if (i) the Executive resides
outside of the United States and is entitled to receive severance or similar
benefits (“Statutory Severance”) under the laws of the Executive’s country of
residence and (ii) the Executive incurs a Qualifying Termination of Employment
during the Term and becomes entitled to the payments and benefits provided in
Section 3(b) hereof, then such Executive will be entitled to receive either (i)
the Statutory Severance or (ii) the payments and benefits described in Section
3(b), whichever is greater.


-5-

--------------------------------------------------------------------------------






4.    Executive Restrictions.
(a)    The Company and the Executive agree that the principal consideration for
the Company’s agreement to make the payments provided in this Agreement to the
Executive is the Executive’s compliance with the undertakings set forth in this
Section 4. Notwithstanding any other provision of this Agreement to the
contrary, the Executive agrees to comply with the provisions of this Section 4
only if the Executive actually receives any such payments from the Company
pursuant to this Agreement.
(b)    Confidentiality. The Executive acknowledges that the Company will provide
the Executive with Confidential Information (as defined below) and has
previously provided the Executive with Confidential Information. In return for
consideration provided under this Agreement, the Executive agrees that the
Executive will not, while employed by the Company or any affiliate or
thereafter, disclose or make available to any other person or entity, or use for
Executive’s own personal gain, any Confidential Information, except for such
disclosures as required in the performance of the Executive’s duties with the
Company or as may otherwise be required by law or legal process (in which case
the Executive shall notify the Company of such legal or judicial proceeding as
soon as practicable following the Executive’s receipt of notice of such a
proceeding, and permit the Company to seek to protect its interests and
information). Notwithstanding the foregoing, nothing contained herein shall
prohibit the Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity or making other disclosures that
are protected under the whistleblower provisions of applicable law or
regulation, provided that the Executive promptly notifies the Company of the
required disclosure and uses reasonable efforts to afford the Company a
reasonable opportunity to seek a protective order narrowing the scope of such
disclosure and provided further, that the Executive complies with any protective
order imposed on such disclosure. For purposes of this Agreement, “Confidential
Information” shall mean any and all information, data and knowledge which is
part of the Property or that has been created, discovered, developed or
otherwise become known to the Company or any of its affiliates or ventures or in
which property rights have been assigned or otherwise conveyed to the Company or
any of its affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement.
(c)    Non-Solicitation or Hire. During the term of the Executive’s employment
with the Company or any affiliate thereof and for a one (1)-year period
following the termination of the Executive’s employment for any reason, the
Executive shall not, directly or indirectly (i) employ or seek to employ any
person who is as of the date of the Executive’s termination of employment, or
was at any time within the six (6)-month period preceding the date of the
Executive’s termination of employment, an officer, general manager or director
or equivalent or more senior level employee of the Company or any of its
subsidiaries or otherwise solicit, encourage, cause or induce any such employee
of the Company or any of its subsidiaries to terminate such employee’s
employment with the Company or such subsidiary for the employment of another
company (including for this purpose the contracting with any person who was an
independent contractor (excluding consultant) of the


-6-

--------------------------------------------------------------------------------




Company during such period) or (ii) take any action that would interfere with
the relationship of the Company or its subsidiaries with their suppliers or
customers without, in either case, the prior written consent of the Board, or
engage in any other action or business that would have a material adverse effect
on the Company.
(d)    Non-Competition. During the term of the Executive’s employment with the
Company, or any affiliate thereof, and for a one (1)-year period following the
termination of the Executive’s employment for any reason, the Executive shall
not, directly or indirectly:
(i)    engage in any managerial, administrative, advisory, consulting,
operational or sales activities in a Restricted Business anywhere in the
Restricted Area, including, without limitation, as a director or partner of such
Restricted Business, or
(ii)    organize, establish, operate, own, manage, control or have a direct or
indirect investment or ownership interest in a Restricted Business or in any
corporation, partnership (limited or general), limited liability company,
enterprise or other business entity that engages in a Restricted Business
anywhere in the Restricted Area.
(iii)     For purposes of this Section 4(d):
(A)     “Restricted Area” shall mean any state in the United States, or any
country in which the Company or its subsidiaries engage in any Restricted
Business at any time during the term of the Executive’s employment with the
Company; and
(B)    “Restricted Business” shall mean any business in which the Company or its
subsidiaries may be engaged as of the date on which the Executive’s employment
terminates.  To the extent that any entity is primarily engaged in a business
other than a Restricted Business, the term “Restricted Business” shall mean the
operations, division, segment or subsidiary of such entity that is engaged in
any Restricted Business.
Nothing contained in this Section 4 shall prohibit or otherwise restrict the
Executive from acquiring or owning, directly or indirectly, for passive
investment purposes not intended to circumvent this Agreement, securities of any
entity engaged, directly or indirectly, in a Restricted Business if either
(i) such entity is a public entity and the Executive (A) is not a controlling
Person of, or a member of a group that controls, such entity and (B) owns,
directly or indirectly, no more than three percent (3%) of any class of equity
securities of such entity or (ii) such entity is not a public entity and the
Executive (A) is not a controlling Person of, or a member of a group that
controls, such entity and (B) does not own, directly or indirectly, more than
one percent (1%) of any class of equity securities of such entity.
(e)    Nondisparagement. The Executive, acting alone or in concert with others,
agrees that from and after the Separation Date, the Executive will not publicly
criticize or disparage the Company or its affiliates, or privately criticize or
disparage the Company or its affiliates in a manner intended or reasonably
calculated to result in public embarrassment to, or injury to the reputation of,
the Company or its affiliates; provided, however, that nothing in this Agreement
shall apply to or restrict in any way the communication of information by the
Executive to any state or federal law enforcement or regulatory agency or any
legislative or regulatory committee or require notice to the Company thereof.
(f)    Injunctive Relief. The Executive acknowledges that monetary damages for
any breach of Sections 4(b), (c), (d) or (e) above will not be an adequate
remedy and that irreparable injury will result to the Company, its business and
property, in the event of such a breach. For that


-7-

--------------------------------------------------------------------------------




reason, the Executive agrees that in the event of a breach of Sections 4(b),
(c), (d) or (e) above, in addition to recovering legal damages, the Company is
entitled to proceed in equity for specific performance or to enjoin the
Executive from violating such provisions.
5.    Return of Property. On or immediately following the Separation Date, the
Executive shall promptly return all Property (as hereinafter defined) which had
been entrusted or made available to the Executive by the Company; provided that
if such Property is in electronic form on Executive’s personal computers the
Executive shall be deemed to comply with this Section 5 if the Executive after
obtaining Company’s consent deletes such Property from the Executive’s personal
computers. The term “Property” shall mean all records, files, memoranda,
reports, keys, codes, computer hardware and software, documents, videotapes,
written presentations, brochures, drawings, notes, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions and all other writings or
materials of any type and other property of any kind or description (whether in
electronic or other form) prepared, used or possessed by the Executive during
the Executive’s employment by the Company (and any duplicates of any such
property) together with any and all information, ideas, concepts, discoveries,
and inventions and the like conceived, made, developed or acquired at any time
by the Executive individually or with others during the Executive’s employment
which relate to the Company’s business, products or services.
6.    Post-Separation Date Assistance. Following the Separation Date, the
Executive agrees that the Executive will reasonably and appropriately respond to
all inquiries from the Company relating to any current or future litigation of
which the Executive may have relevant information, and shall make himself or
herself reasonably available to confer with the Company and otherwise provide
testimony as the Company may deem necessary in connection with such litigation,
subject in all cases to the Executive’s other business and personal commitments.
Such assistance shall be provided by the Executive without remuneration, but the
Company shall pay or reimburse the Executive for all reasonable expenses
actually incurred or paid by the Executive in complying with this Section 6 upon
the presentation of expense statements or vouchers or such other supporting
information as the Company may reasonably require of the Executive.
7.    Assignment. This Agreement and all of the Company’s rights and obligations
hereunder shall not be assignable by the Company without the Executive’s prior
written consent except as incident to a reorganization, merger or consolidation,
or transfer of all or substantially all of the Company’s assets. The Executive
may not assign this Agreement or any of the Executive’s rights and obligations
under this Agreement without the prior written consent of the Company. Subject
to the foregoing, this Agreement shall be binding on, and inure to the benefit
of, the Company and the Executive and their respective successors and assigns.
8.    No Waiver. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
9.    Arbitration. Subject to Section 4(f) and 17 hereof, any dispute,
controversy or claim arising out of or relating to the obligations under this
Agreement, shall be exclusively settled by final and binding arbitration in
accordance with the American Arbitration Association Employment Dispute
Resolution Rules.


-8-

--------------------------------------------------------------------------------




The arbitrator shall be selected by mutual agreement of the parties, if
possible. If the parties fail to reach agreement upon appointment of an
arbitrator within thirty (30) days following receipt by one party of the other
party’s notice of desire to arbitrate, the arbitrator shall be selected from a
panel or panels submitted by the American Arbitration Association (the “AAA”).
The selection process shall be that which is set forth in the AAA Employment
Dispute Resolution Rules, except that, if the parties fail to select an
arbitrator from one or more panels, AAA shall not have the power to make an
appointment but shall continue to submit additional panels until an arbitrator
has been selected. The arbitration shall take place in Houston, Texas in the
English language. Either party may appeal the arbitration award and judgment
thereon and, in actions seeking to vacate an award, the standard of review to be
applied to the arbitrator’s findings of fact and conclusions of law will be the
same as that applied by an appellate court reviewing a decision of a trial court
sitting without a jury. This agreement to arbitrate shall not preclude the
parties from engaging in voluntary, non-binding settlement efforts including
mediation. All fees and expenses of the arbitration, including a transcript if
requested but not including the legal costs and fees incurred by any party to
such arbitration, will be borne by the parties equally. Each party shall be
responsible for its own legal costs and fees.
10.    Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Exterran Corporation
4444 Brittmoore Rd.
Houston, Texas 77041
Attn: Chris Michel
Chris.michel@exterran.com


To the Executive:


[Enter Executive’s name and address]        
        
All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery or by overnight delivery service, upon
receipt, (ii) if sent by telecopy or facsimile transmission, upon confirmation
of receipt by the sender of such transmission or (iii) if sent by registered or
certified mail, on the fifth (5th) business day after the day on which such
notice is mailed.
11.    No Effect On Employment. This Agreement is not an employment or service
contract, and nothing contained in this Agreement shall be deemed to create in
any way whatsoever any obligation on the Executive’s part to continue in
employment with the Company or any of its affiliates, or of the Company or any
of its affiliates to continue the Executive’s employment with the Company.
Nothing in this Agreement modifies the nature of the employment relationship
between the Company and its affiliates and the Executive which continues to be
an “at-will” relationship.
12.    Tax Withholding. The Company and its affiliates may withhold from any
amounts payable under this Agreement all federal, state, city or other taxes
required to be withheld pursuant to any law or regulation.
13.    Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.


-9-

--------------------------------------------------------------------------------




14.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one and the same document.
15.    Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.
16.    Governing Law. This Agreement will be construed and enforced in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of law thereof.
17.    Venue. Any suit, action or other legal proceeding for specific
performance or injunctive relief arising under Section 4(f) of this Agreement
shall be brought in the United States District Court for the Southern District
of Texas, Houston Division, or, if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in Harris County,
Texas. Each of the Executive and the Company consents to the jurisdiction of any
such court in any such suit, action, or proceeding and waives any objection that
it may have to the laying of venue of any such suit, action, or proceeding in
any such court.
18.    Section 409A.
(a)    Payments pursuant to this Agreement are intended to comply with or be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, and
accompanying Department of Treasury regulations and other interpretive guidance
promulgated thereunder (collectively, “Section 409A”), and, to the extent
applicable, the provisions of this Agreement will be administered, interpreted
and construed accordingly. Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that any compensation or benefits
payable under this Agreement may be or become subject to Section 409A, the
Company may unilaterally adopt such amendments to this Agreement and/or to adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are necessary or appropriate to avoid the imposition of taxes under Section
409A, including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A, and/or
(ii) comply with the requirements of Section 409A; provided, however, that this
Section 18 shall not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so. Whenever payments under
this Agreement are to be made in installments, each such installment shall be
deemed to be a separate payment for purposes of Section 409A.
(b)    The Executive shall have no right to specify the calendar year during
which any payment hereunder shall be made. All reimbursements and in-kind
benefits provided pursuant to this Agreement shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv) such that any reimbursements or
in-kind benefits will be deemed payable at a specified time or on a fixed
schedule relative to a permissible payment event. Specifically, (A) the amounts
reimbursed and in-kind benefits under this Agreement during the Executive’s
taxable year may not affect the


-10-

--------------------------------------------------------------------------------




amounts reimbursed or in-kind benefits provided in any other taxable year, (B)
the reimbursement of an eligible expense shall be made on or before the last day
of the Executive’s taxable year following the taxable year in which the expense
was incurred, and (C) the right to reimbursement or an in-kind benefit is not
subject to liquidation or exchange for another benefit.
(c)    Notwithstanding any provision of this Agreement to the contrary, the
Company and the Executive agree that no benefit or benefits under this
Agreement, including, without limitation, any severance payments or benefits
payable under Section 3(b) hereof, shall be paid to the Executive during the six
(6)-month period following the Separation Date if paying such amounts at the
time or times indicated in this Agreement would constitute a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
(1st) business day next following the earlier of (i) the date that is six (6)
months and one day following the date of the Executive’s termination of
employment, (ii) the date of the Executive’s death or (iii) such earlier date as
complies with the requirements of Section 409A, the Company shall pay the
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period (without interest).
19.    Clawback and Recoupment. All compensation and benefits payable to the
Executive by the Company and/or its affiliates (including any such amounts
payable under this Agreement) will be subject to any clawback or recoupment
requirements under the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any clawback or recoupment policies that the Company and/or its affiliates
may adopt from time to time.
20.    Entire Agreement. Each party acknowledges that this Agreement is the
complete and exclusive statement of the agreement between the parties regarding
the subject matter herein and supersedes any other oral or written agreements
between the parties or any other Company policy with respect to the subject
matter hereof or any other matters related to the Executive’s termination of
employment with the Company or its affiliates; provided, however, that the
Change of Control Agreement shall remain in full force and effect through the
Separation Date (and if there is a Qualifying Termination of Employment under
the Change of Control Agreement, then the Change of Control Agreement shall
apply in lieu of this Agreement (and this Agreement shall be of no further force
and effect)). This Agreement may not be modified or altered except by a written
instrument duly executed by both parties.
[Execution Page Follows]


-11-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which taken together shall constitute one agreement,
effective as of the Effective Date.


 
EXTERRAN CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 







-12-

--------------------------------------------------------------------------------


 


Exhibit A


WAIVER AND RELEASE


In exchange for the consideration offered under the Severance Benefit Agreement
between me and Exterran Corporation (the “Company”), dated as of [_______] (the
“Agreement”), I hereby waive all of my claims and release the Company, any
affiliate, subsidiary or venture of the Company, and any of their respective
officers, directors, employees, partners, investors, counsel or agents, their
benefit plans and the fiduciaries and agents of said plans (collectively
referred to as the “Corporate Group”) from any and all claims, demands, actions,
liabilities and damages.


I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release. I understand that I have at least
[twenty-one (21)] [forty-five (45)] calendar days to consider whether to sign
and return this Waiver and Release to the Company by first‑class mail or by hand
delivery in order for it to be effective. If I sign this release prior to the
expiration of the [twenty-one (21)] [forty-five (45)] day period, I waive the
remainder of that period. I waive the restarting of the [twenty-one (21)]
[forty-five (45)] day period in the event of any modification of this Waiver and
Release, whether or not material.


In exchange for the consideration offered to me by the Agreement, which I
acknowledge provides consideration to which I would not otherwise be entitled, I
agree not to sue or file any charges of discrimination, or any other action or
proceeding with any local, state and/or federal agency or court regarding or
relating in any way to the Company with respect to the claims released by me
herein, and I knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to the
Corporate Group, except with respect to rights under the Agreement, rights under
employee benefit plans or programs other than those specifically addressed in
the Agreement, and such rights or claims as may arise after the date this Waiver
and Release is executed. This Waiver and Release includes, but is not limited
to, claims and causes of action under: Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990; the Civil Rights Act
of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Energy Reorganization Act, as amended, 42 U.S.C.
§ 5851; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Employee Retirement Income Security
Act of 1974, as amended; the Family and Medical Leave Act of 1993; the Fair
Labor Standards Act; the Occupational Safety and Health Act; claims in
connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in the Agreement or this Waiver
and Release has been made to me in executing this Waiver and Release, and that I
am relying on my own judgment in executing this Waiver and Release, and that I
am not relying on any statement or representation of any member of the Corporate
Group or any of their agents. I agree that this Waiver and Release is valid,
fair, adequate and reasonable, is with my full knowledge and consent, was not
procured through fraud, duress or mistake and has not had the effect of
misleading, misinforming or failing to inform me. I acknowledge and agree that
the


A-1

--------------------------------------------------------------------------------

 


Company will withhold any taxes required by law from the amount payable to me
under the Agreement and that such amount shall be reduced by any monies owed by
me to the Company.


This Waiver and Release includes a release of claims of discrimination or
retaliation on the basis of workers’ compensation status, but does not include
workers’ compensation claims. Excluded from this Waiver and Release are any
claims which by law cannot be waived in a private agreement between an employer
and employee, including but not limited to claims under the Fair Labor Standards
Act and the right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission (“EEOC”) or any state
or local fair employment practices agency. I waive, however, the right to any
monetary recovery or other relief should the EEOC or any other agency pursue a
claim on my behalf.


Notwithstanding the foregoing, I do not release and expressly retain (a) all
rights to indemnity, contribution, advancement of expenses and a defense, and
directors and officers and other liability coverage that I may have under any
statute, the bylaws of the Company or any written agreement between me and the
Company; and (b) the right to any unpaid reasonable business expenses and any
accrued benefits payable under any Company welfare plan, tax-qualified plan or
other Benefit Plans. For the avoidance of doubt, the term “Benefit Plans”
includes any outstanding equity awards under an equity incentive plan, any
deferred compensation plan, any employee stock purchase plan and the Company’s
(or any of its affiliate’s) 401(k) plan.


Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.


I understand that for a period of seven (7) calendar days following my signing
this Waiver and Release (the “Waiver Revocation Period”), I may revoke my
acceptance of the offer by delivering a written statement to the Company by hand
or by registered mail, addressed to the address for the Company specified in the
Agreement, in which case the Waiver and Release will not become effective. In
the event I revoke my acceptance of this offer, the Company shall have no
obligation to provide me the consideration offered under the Agreement to which
I would not otherwise have been entitled. I understand that failure to revoke my
acceptance of the offer within the Waiver Revocation Period will result in this
Waiver and Release becoming effective, permanent and irrevocable at the end of
the Waiver Revocation Period.


I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions, have it explained to me and had the opportunity to seek
independent legal advice with respect to the matters addressed in this Waiver
and Release and that I understand that this Waiver and Release will have the
effect of knowingly and voluntarily waiving any action I might pursue, including
breach of contract, personal injury, retaliation, discrimination on the basis of
race, age, sex, national origin or disability and any other claims arising prior
to the date of this Waiver and Release, except for those claims specifically not
released by me herein.




[Execution Page Follows]




A-2

--------------------------------------------------------------------------------

 


By execution of this document, I do not waive or release or otherwise relinquish
any legal rights I may have which are attributable to or arise out of acts,
omissions or events of the Company or any other member of the Corporate Group
which occur after the date of execution of this Waiver and Release.


AGREED TO AND ACCEPTED this
 
 
 
 
 
_____ day of _______________, 20___
 
 
 
 
 
 
 
 
 
 
 





A-3